UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7032



ROBERT R. JONES,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-98-1201-2)


Submitted:   June 23, 2004                  Decided:   July 6, 2004


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert R. Jones, Appellant Pro Se. Ruth M. McKeaney, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert R. Jones seeks to appeal the district court’s order

denying his motion to reopen the time to note an appeal from the

court’s prior order denying his    motion filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate of

appealability.     28 U.S.C. § 2253(c)(1) (2000).           A certificate of

appealability is required to appeal the district court’s order

denying Jones’ post-judgment motion.       See Reid v. Angelone, No. 03-

6146, slip op. at 7 (4th Cir. May 19, 2004).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Jones has not made the

requisite     showing.   Accordingly,      we    deny   a    certificate   of

appealability and dismiss the appeal.           We also deny Jones’ motion

for transfer to another facility.         We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                  - 2 -
the materials before the court and argument would not aid the

decisional process.

                                                    DISMISSED




                            - 3 -